Theft of cattle is the offense; penalty assessed at confinement in the penitentiary for two years.
The State's Attorney before this court objects to the consideration of the statement of facts and bills of exception for the reason that same were not filed within the time prescribed by law. The motion for new trial was overruled and notice of appeal given on June 27, 1935. Ninety days were allowed for the preparation and filing of the bills of exception and statement of facts, which time expired on September 25, 1935. The bills of exception and statement of facts found in the record *Page 101 
were not filed until January 15, 1936. Under the circumstances, the bills of exception and statement of facts cannot be considered by this court. See Art. 760, C. C. P., and annotations in Vernon's Ann. C. C. P. (1925), Vol. 3, 1935 Pocket Supplement, p. 34, note 36, and cases cited.
In the absence of the statement of facts and bills of exception, nothing is presented justifying reversal or requiring discussion.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.